         Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 KELLY P. TANG                 §
                               §
                               §
                               §
            Plaintiff,         §                      CIVIL ACTION NO. 5:19-CV-1005
                               §
     vs.                       §
                               §
 TOYOTA MOTOR CORPORATION,     §
 TOYOTA MOTOR SALES, USA, INC. §
 TOYOTA MOTOR ENGINEERING AND §
 MANUFACTURING NORTH           §
 AMERICA, INC                  §
                               §
            Defendants.        §

              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

       Plaintiff, KELLY P. TANG, by and through the undersigned attorneys, bring this

 complaint against Defendants TOYOTA MOTOR CORPORATION, a foreign corporation;

 TOYOTA MOTOR SALES, U.S.A., a foreign corporation, TOYOTA MOTOR ENGINEERING

 & MANUFACTURING NORTH AMERICA, INC., a foreign corporation as follows:

                                            I.
                                 PARTIES AND JURISDICTION

1.    At all times relevant herein, Kelly P. Tang was a citizen of the United States residing in San

      Antonio, Bexar County, Texas.

2.    Defendant TOYOTA MOTOR CORPORATION (“TMC”) is a foreign For-Profit

      Corporation organized and existing under the laws of Japan with its principal place of

      business at 1 Toyota-Cho, Toyota City, Aichi Prefecture 471-8571, Japan. TMC has

      directly, and through the wholly owned subsidiaries and/or joint ventures, carried on regular

      business activities in the State of Texas and it has at all times relevant been in the business

                                                                                                  1
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 2 of 22



     of designing, developing, manufacturing, assembling, testing, inspecting, marketing,

     promoting, distributing, advertising or selling motor vehicles including the 2012 Toyota

     Sienna involved in the incident at issue in this litigation.

3.   Defendant, TMC is subject to the jurisdiction of this Court because it transacts business

     within Texas or contracts to supply good or services in Texas; regularly does or solicits

     business or engages in any persistent course of conduct or derives substantial revenue from

     goods used or consumed or services rendered, in Texas and committed a tortious act causing

     injury to a parson or property within Texas; and expects the act to have consequences in the

     state and derives substantial revenue from interstate or international commerce.

4.   Defendant TOYOTA MOTOR SALES, U.S.A., INC. (“TMS”) is a subsidiary of TMC, is a

     California corporation with its principal place of business at 190001 South Western Avenue,

     Torrance, California 90501. TMS has directly and through its wholly owned subsidiaries

     and/or joint ventures, carried on regular business activities in the State of Texas, and it has

     at all times relevant been in the business of designing, developing, manufacturing,

     assembling, testing, inspecting, marketing, promoting, distributing, advertising, or selling

     motor vehicles, including the 2012 Toyota Sienna involved in the incident at issue in this

     litigation.

5.   Defendant, TMS is subject to the jurisdiction of this Court because it transacts business

     within Texas or contracts to supply good or services in Texas; regularly does or solicits

     business or engages in any persistent course of conduct or derives substantial revenue from

     goods used or consumed or services rendered, in Texas and committed a tortious act causing

     injury to a parson or property within Texas; and expects the act to have consequences in the

     state and derives substantial revenue from interstate or international commerce.

6.   Defendant TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH
                                                            2
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 3 of 22



     AMERICA, INC., (“TEMA”) is a wholly owned subsidiary and/or operational unit or

     division of TMC. TEMA is a Kentucky corporation with its principal place of business at

     25 Atlantic Avenue, Erlanger, Kentucky 41018. TEMA has directly and through its wholly

     owned subsidiaries and/or joint ventures, carried on regular business in the State of Texas,

     and it has at all times relevant been in the business of designing, developing, manufacturing,

     assembling, testing, inspecting, marketing, promoting, distributing, advertising or selling

     motor vehicles, including the 2012 Toyota Sienna involved in the incident made the basis

     of this litigation.

7.   Defendant, TEMA is subject to the jurisdiction of this Court because it transacts business

     within Texas or contracts to supply good or services in Texas; regularly does or solicits

     business or engages in any persistent course of conduct or derives substantial revenue from

     goods used or consumed or services rendered, in Texas and committed a tortious act causing

     injury to a parson or property within Texas; and expects the act to have consequences in the

     state and derives substantial revenue from interstate or international commerce.

8.   Defendant, TOYOTA MOTOR NORTH AMERICA, INC. (“TMNA”) is a wholly owned

     subsidiary and/or operational unit of TMC. TMNA is a California corporation with its

     principal place of business at 19001 South Western Avenue, Torrance, California 90501.

     TMNA has directly and through its wholly owned subsidiaries and/or joint ventures, carried

     on regular business activities in the State of Texas, and it has at all times relevant been in

     the business of designing, developing, manufacturing, assembling, testing, inspecting,

     marketing, or promoting, distributing, advertising, or selling motor vehicles, including the

     2012 Toyota Sienna involved in the incident made the basis of this litigation.

9.   Defendant, TMC is subject to the jurisdiction of this Court because it transacts business

     within Texas or contracts to supply good or services in Texas; regularly does or solicits
                                                                                           3
         Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 4 of 22



      business or engages in any persistent course of conduct or derives substantial revenue from

      goods used or consumed or services rendered, in Texas and committed a tortious act causing

      injury to a parson or property within Texas; and expects the act to have consequences in the

      state and derives substantial revenue from interstate or international commerce.

                                             II.
                                  JURISDICTION AND VENUE

10.   This Court has diversity jurisdiction over the claims in this Complaint pursuant to 28 U.S.C.

      Section 1332(a)(1) as the amount in controversy exceeds the sum of $75,000.00 and the

      claim arises between citizens of different states.

11.   Venue is proper in this Court pursuant to 28 U.S.C. Section 1391, as the injuries sustained

      by the Plaintiff occurred in Bexar County, Texas and were committed within the Western

      District of Texas, San Antonio Division.

                                               III.
                                      FACTS & BACKGROUND

12.   This is a product liability and personal injury action, arising from the injuries sustained by

      the Plaintiff KELLY P. TANG as a direct and proximate result of the defective nature of the

      subject product, a 2012 Toyota Sienna XL, VIN No. 5TDYK3DC2CS186533 [hereinafter

      referred to as “Subject Vehicle”], and/or its component parts designed, developed selected,

      inspected, tested, manufactured, assembled, equipped, marketed, distributed, imported

      and/or sold by TOYOTA MOTOR SALES, U.S.A..; TOYOTA MOTOR ENGINEERING

      & MANUFACTURING NORTH AMERICA, INC.; TOYOTA MOTOR NORTH

      AMERICA, INC. At all times relevant herein, Kelly P. Tang was a citizen of the United

      States residing in San Antonio, Bexar County, Texas.

13.   Defendants TOYOTA MOTOR CORPORATION; TOYOTA MOTOR SALES, U.S.A.;

      TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA, INC.;
                                                                4
         Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 5 of 22



      and TOYOTA MOTORS NORTH AMERICA, INC., are collectively referred to herein as

      “TOYOTA” or “TOYOTA DEFENDANTS”.

14.   This is an action for damages that exceed the minimum monetary threshold of the Court,

      exclusive of interest, costs, and is otherwise within the jurisdiction of this Court.

15.   The Plaintiff purchased a 2012 Toyota Sienna XLE, VIN 5TDYK3DC2CS186533, which

      is the subject of this complaint, from a Texas dealer in the fall of 2015. The Plaintiff

      purchased the subject vehicle from the dealer as a new vehicle without substantial

      modification or alteration of its original condition, safe for normal wear and tear.

16.   On August 12, 2018, the Plaintiff entered her vehicle as she prepared to go to work at her

      residence, 12230 Ridge Summit Drive, San Antonio, Texas 78230. The Plaintiff sat in the

      vehicle and closed the door. The Plaintiff then turned the ignition key to enervate the

      vehicle. The Plaintiff then remembered that she had forgotten her various materials for her

      job. The Plaintiff then opened the door and began to exit the vehicle. As the Plaintiff exited

      the vehicle, the vehicle engaged in reverse and began to move. The Plaintiff was trapped

      between the chassis and the door of the subject vehicle. The Plaintiff was unable to avoid

      the subject vehicle and the vehicle’s left front tire ran over her torso and part of her head.

17.   At all times material hereto, the Plaintiff exercised due care and was properly using and

      operating the subject vehicle for the purpose and in the manner for which it was designed,

      marketed and sold. The subject vehicle was not reasonably safe when being so used in a

      foreseeable manner, but, to the contrary, was defective when being so used, as was

      demonstrated by the fact that the vehicle shifted from park to reverse despite the fact that

      the engine was idling and the brakes were not engages. The Toyota Defendants knew, or in

      the exercise of reasonable care, should have known, that said vehicle was unreasonably

      dangerous to the human body when being so used in a foreseeable manner and there’re
                                                                                       5
         Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 6 of 22



      should have warned consumer of this danger.

18.   At the time that the Plaintiff began to exit the vehicle, the vehicle was on, but the gear shift

      was in Park.

19.   On or about August 12, 2018, with the subject vehicle’s engine turned off, and the ignition

      key removed from the ignition cylinder, the subject vehicle rolled forward from the

      driveway of the Tang residence, located at 12230 Ridge Summit Drive ultimately rolling up

      against the side of the Tang residence before coming to a stop.

20.   During this, the Plaintiff’s transmission system failed to perform in a reasonably safe

      manner, resulting in the injuries to the Plaintiff.

21.   The subject vehicle contained a transmission system that was designed, developed,

      manufactured, assembled, inspected, tested, marketed, promoted, advertised, distributed or

      sold by the TOYOTA DEFENDANTS.

                                                  IV.
                      CAUSES-OF-ACTIONS: 402 (A) STRICT LIABILITY
                                 Claims against Toyota Defendants
                     Products liability – Defective Design and Crashworthiness

22.   The Plaintiff hereby incorporates by reference paragraphs through 16 as if set forth fully

      herein.

23.   The subject vehicle was defective and unreasonably dangerous for its ordinary and

      foreseeable use and in violation of Federal Motor Vehicle Safety Standards and industry

      customs and standards in that the ignition key could be removed from the ignition cylinder

      in a cylinder position other than “LOCK” and in that the ignition key could be removed

      from the ignition cylinder with the gearshift selector in a position other than “Park” and in

      that, with the ignition key removed from the ignition cylinder, the shift selector could be

      moved from the “Park” detent to any other gearshift locator position and the gearshift

                                                                                                   6
         Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 7 of 22



      selector could be moved from the “Park” detent without actuation of the brake transmission

      shift interlock (“BTSI”).

24.   By reason of the foregoing defective and unreasonably dangerous conditions of the subject

      vehicle as described in the preceding paragraph, the Toyota Defendants breached their duty

      to foreseeable users and consumers such as, and including, Plaintiff Kelly P. Tang of the

      subject vehicle to exercise that degree of ordinary and due care owed by a reasonable

      manufacturer to provide a motor vehicle which was reasonably safe for its intended and

      foreseeable uses.

25.   The Toyota Defendants owed a duty of reasonable care in the design, testing, manufacture,

      assembly, inspection, marketing, distribution, promotion, advertisement and sale of the

      subject vehicle and its transmission system to avoid exposing the Plaintiff to unnecessary

      and unreasonable risks.

26.   The Toyota Defendants breached that duty in one or more of the following ways:

      a. By failing to use due care in the design, development, manufacture, assembly, testing,

         inspection and/or servicing of the subject vehicle and the component parts of the

         transmission;

      b. By failing to incorporate within the subject vehicle and its design reasonable safeguards

         and protections against the vehicle’s transmission moving from Park to Reverse without

         the input of the Plaintiff;

      c. By failing to incorporate within the subject vehicle and its s design reasonable

         safeguards and protections against the vehicle transmission engaging reverse from park

         without the input from the Plaintiff;

      d. By failing to identify and mitigate the hazards associated with the transmission engaging

                                                                                               7
   Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 8 of 22



   reverse from park;

e. By failing to warn foreseeable users of the unreasonable risks and dangers of the

   defective transmission of the subject vehicle even though the Toyota Defendants knew

   or should have known of the unreasonable condition in the transmission;

f. By failing to recall the subject vehicle due to the transmission problems or, alternatively,

   failing to retrofit the transmission system once the problems were recognized;

g. The 2012 Toyota Sienna’s ignition-park interlock system and its component parts were

   defective in design, manufacture, assembly and warnings because it allowed for a

   condition where the gear selector could be moved out of park without first engaging the

   brakes, this allowing the vehicle to intentionally become mobile under foreseeable

   circumstances.

h. The 2012 Toyota Sienna’s and its component parts did not comply with Federal Motor

   Vehicle Safety Statute 114.

i. The 2012 Toyota Sienna was its component parts were defective due to the Defendants’

   failure to test the vehicle and its parts to ensure that they were reasonably safe and

   suitable for their intended purpose and use and to ensure that they were not unreasonably

   dangerous under foreseeable operating circumstances.

j. The 2012 Toyota Sienna and its component parts were defective due to inadequate or

   absent warnings and/or proper notice to owners and operators regarding the hazardous

   conditions, as herein described, involving the use and operation of the subject vehicle

   and comparable vehicles under foreseeable circumstances.

k. The aforesaid defects of the subject vehicle could have been eliminated without

   compromising the utility and function of the vehicle.

                                                                                            8
         Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 9 of 22



27.   As a direct, proximate and foreseeable result of the negligent acts of the Toyota Defendants,

      the Plaintiff suffered permanent bodily injuries, including torso and organ damage as well

      as facial and dental injuries. The event cased pain and suffering, disability, disfigurement,

      mental anguish, loss of earning capacity, and medical expenses. These losses are continuing.

      The negligence of the Toyota Defendants in designing, testing or failing to test,

      manufacturing, marketing, and selling the subject vehicle caused the dangerous condition

      of the ignition park interlock system and its components, allowing the vehicle gear shift

      selector to shift out of park without engaging the brakes.

28.   By negligently designing, testing or failing to test, manufacturing, marketing and selling of

      the subject vehicle, the Toyota Defendants failed to use that degree of care, diligence and

      skill as other similar entities in that it failed to conduct adequate testing and to adopt safer,

      practical, feasible and otherwise reasonable alternative designs that could have been

      reasonably adopted and would have prevented the incident and the injuries to the Plaintiff.

29.   The negligent conduct of the Toyota Defendants was a proximate cause of the incident and

      the injuries sustained by the Plaintiff.

30.   That by reason of the foregoing, the Plaintiff has sustained damages, both general and

      special, in an amount that exceeds the jurisdictional limits of this Court.

                                          V.
                          CAUSES-OF-ACTIONS: NEGLIGENT DESIGN


31.   The Plaintiff incorporates the factual allegations set forth in paragraphs ___.

32.   The Toyota Defendants, as the designer, manufacturer, seller, marketer, and/or distributor

      of the subject vehicle and its component parts, had a duty to foreseeable owners and

      operators of the subject vehicle to exercise the same degree of care, diligence and skill to

                                                                                                    9
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 10 of 22



      warn and/or instruct the owners and operators about the hazards and dangerous conditions

      related to the use and operation of the subject vehicle in its intended manner as other

      manufacturer and marketers would have exercised. The Toyota Defendants failed to warn

      the consumer of the dangers associated with the use and operation of the subject vehicle and

      that negligence conduct was a proximate cause of the incident and the injuries to the

      Plaintiff.

33.   The Toyota Defendants were in a superior position to the Plaintiff to know of the dangers

      and hazards in the subject vehicle. The Toyota Defendants had an ongoing obligation to

      inform owners and operators of the defective condition of the subject vehicle. The absence

      of warnings and instructions created an unreasonably dangerous condition and risk to

      foreseeable owners and operators of the subject vehicle that the Toyota Defendants knew or

      should have known about in the exercise of ordinary care. The Toyota Defendants breached

      this duty and failed to warn the Plaintiff of the defective condition of the subject vehicle.

34.   The negligent failure to warn of the defective condition of the subject vehicle was a

      proximate cause of the incident and the injuries sustained by the Plaintiff.

                                             V.
                         CAUSES-OF-ACTION: NEGLIGENT DESIGN
                              Negligence of Toyota Defendants

35.   The Plaintiff hereby incorporates by reference the previous paragraphs 1 through 21 as if

      fully set forth herein:

36.   At all times prior to August 12, 2018, the Toyota Defendants knew or should have known

      that the transmission systems of the 2012 Toyota Sienna were defective and unreasonably

      dangerous for the reasons described hereinabove.

37.   Prior to the occurrence, the Toyota Defendants were engaged in the business of designing,

      developing, manufacturing, testing, inspecting, marketing and/or distributing motor
                                                                                       10
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 11 of 22



      vehicles including the subject vehicle, throughout the United States for use by the general

      public. The Toyota Defendants, during said period and for valuable consideration, designed,

      manufactured, tested, inspected, marketed and/or distributed the subject vehicle that

      contributed to cause the severe injuries sustained by the Plaintiff.

38.   At the aforesaid time and place, the subject vehicle, which was in substantially the same

      condition as when manufactured, furnished, sold and/or distributed, was being used in a

      manner that was foreseeable.

39.   The subject vehicle and its component parts were in a defective and unreasonably dangerous

      condition at the time of the aforesaid occurrence in that:

              a. The 2012 Toyota Sienna’s ignition-park interlock system and its component

                  parts were defective in design, manufacture, assembly and warnings because it

                  allowed for a condition where the gear selector could be moved out of park

                  without first engaging the brakes, this allowing the vehicle to intentionally

                  become mobile under foreseeable circumstances.

              b. The 2012 Toyota Sienna’s and its component parts did not comply with Federal

                  Motor Vehicle Safety Statute 114.

              c. The 2012 Toyota Sienna was its component parts were defective due to the

                  Defendants’ failure to test the vehicle and its parts to ensure that they were

                  reasonably safe and suitable for their intended purpose and use and to ensure

                  that they were not unreasonably dangerous under foreseeable operating

                  circumstances.

              d. The 2012 Toyota Sienna and its component parts were defective due to

                  inadequate or absent warnings and/or proper notice to owners and operators

                                                                                              11
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 12 of 22



                   regarding the hazardous conditions, as herein described, involving the use and

                   operation of the subject vehicle and comparable vehicles under foreseeable

                   circumstances.

40.   The unreasonably dangerous nature of the subject vehicle and its component parts created a

      high probability that the vehicle when parked could unintentionally and without warning

      become mobile. The Toyota Defendants knew, or in the exercise of reasonable care should

      have known of the risks associated with the use and operation of the 2012 Toyota Sienna

      prior to the production and marketing of the subject vehicle. The aforesaid defects in the

      subject vehicle were not known toe the Plaintiff and were not discoverable by an owner

      operator of the vehicle through reasonable inspection.

                                        VI.
                       STRICT PRODUCT LIABILITY: MARKETING

41.   The Plaintiff incorporates the factual allegations set forth in paragraphs1 to __ above.

42.   As a manufactures and marketer of vehicles sold to the general public, the Toyota

      Defendants have a continuing duty to warn the public of known dangers in its vehicles.

43.   The Toyota Defendants, as the designer, manufacturer, assembler, marketer and/or seller of

      the subject vehicle had a duty to foreseeable owners and operators of the subject vehicles to

      exercise the same degree of care, diligence and skill to adequately warn and/or instruct them

      about the hazards and dangerous conditions related to the use and operation of the subject

      vehicle in its intended manner. The Toyota Defendants failed to warn of the dangers

      associated with the use and operation of the subject vehicle, particularly the condition

      allowing for the vehicle to shift from park to reverse without engaging the vehicle’s brakes,

      and such defect was a producing and proximate cause of the injuries sustained by the

      Plaintiff.

                                                                                                 12
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 13 of 22



44.   The Toyota Defendants were in a position superior to that of the public and the Plaintiff to

      be aware of the dangerous and defective condition of the subject vehicle, as set forth herein.

      The Toyota Defendants had an obligation to inform owners and operators of the danger of

      the subject vehicle. Further, the Toyota Defendants had a superior opportunity to inspect the

      subject vehicle or vehicles like it and produce service bulletins and notices to the dealerships

      so that the routine maintenance could include this problem. The absence of adequate

      warnings and instructions created an unreasonably dangerous condition and risk to

      foreseeable owners and operators of the subject vehicle that the Toyota Defendants knew or

      should have known about in the exercise of ordinary care. As a result of the defective nature

      of the subject vehicle, including the design feature allowing the vehicle gear shifter to move

      from Park to Reverse without the use of the vehicle’s brakes while the ignition was on, the

      Plaintiff sustained the injuries.

45.   The unreasonably dangerous and defective condition of the subject vehicle’s instructions

      and warnings was a producing and proximate cause of the injuries sustained by the Plaintiff.

46.   The key ignition and transmission were defective in design, manufacture, assembly and

      warnings because it allowed for a “false-park” situation whereupon the ignition could be

      however, the Toyota Defendants failed to warn foreseeable users and consumers of the

      subject 2012 Toyota Sienna of such defective and unreasonably dangerous conditions. As a

      direct and proximate result of such failure to warn, on August 12, 2018, the Plaintiff

      sustained serious injuries.

47.   The subject vehicle was defective and unreasonably dangerous for its ordinary and

      foreseeable use and in violation of Federal Motor Vehicle Safety Standards and industry

      customs and standards in that the ignition key could be removed from the ignition cylinder

      in a cylinder position other than “LOCK” and in that the ignition key could be removed
                                                                                                   13
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 14 of 22



      from the ignition cylinder with the gearshift selector in a position other than “Park” and in

      that, with the ignition key removed from the ignition cylinder, the shift selector could be

      moved from the “Park” detent to any other gearshift locator position and the gearshift

      selector could be moved from the “Park” detent without actuation of the brake transmission

      shift interlock (“BTSI”).

48.   By reason of the foregoing defective and unreasonably dangerous conditions of the subject

      vehicle as described in the preceding paragraph, the Toyota Defendants breached their duty

      to foreseeable users and consumers such as, and including, Plaintiff Kelly P. Tang of the

      subject vehicle to exercise that degree of ordinary and due care owed by a reasonable

      manufacturer to provide a motor vehicle which was reasonably safe for its intended and

      foreseeable uses.

49.   All of the defective and unreasonably dangerous conditions in the subject vehicle as

      described in detail hereinabove, existed at the time the subject vehicle left the Toyota

      Defendants’ hands.

50.   At all times material hereto, the Toyota Defendants designed, developed, manufactured,

      marketed, assembled, tested, inspected, distributed, sold and placed the subject vehicle into

      the stream of commerce. The subject vehicle reached the Plaintiff without substantial

      change.

51.   At all times material hereto, the subject vehicle was unreasonably dangerous and defective

      because:

      a. The Toyota Defendants failed to use due care in the design, manufacture, testing,

         inspecting, marketing and/or servicing of the transmission of the subject vehicle;

      b. The Toyota Defendants failed to provide adequate warnings regarding the transmission

         system and the propensity to engage reverse from park;
                                                                                                14
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 15 of 22



      c. The Toyota Defendants failed to incorporate and/or design reasonable safeguard and

         protections against the transmission and the propensity to engage Reverse from Park;

      d. The Toyota Defendants failed to adequately test the subject vehicle and the transmission

         to ensure it provided the owners and operators of the vehicle with a safe vehicle;

      e. By failing to disclose known problems and defects;

      f. By marketing the Subject vehicle as a safe family vehicle that would perform reasonably

         under foreseeable circumstances;

      g. By failing to notify consumers, owners and operators of the subject vehicle, as required

         by law, that a defect exits in the Subject vehicle that relates to public safety; and

      h. By failing to recall the transmission system for the subject vehicle and comparable

         vehicles.

                                       VII.
                           BREACH OF IMPLIED WARRANTY

52.   By reason of the defective and unreasonably dangerous conditions as set forth hereinabove,

      the Toyota Defendants breached their implied warranties of merchantability and fitness for

      a particular purpose to all foreseeable consumers of the subject vehicle, specifically

      including Plaintiff Kelly P. Tang in that the subject vehicle was not reasonably safe and fit

      for its ordinary and/or foreseeable purposes, and that it was not of merchantable quality.

                                          VIII.
                                    PROXIMATE CAUSE

53.   Plaintiff incorporates and each allegation set forth in paragraphs 1 through 34 as if fully

      rewritten herein.

54.   The Toyota     Defendants’ breach of their duty to exercise ordinary care to design,

      manufacture, distribute and sell a product that is reasonably safe for the purpose for which

                                                                                                   15
        Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 16 of 22



      it is intended was a direct and proximate cause of the catastrophic failures of the

      transmission systems of the subject vehicle described hereinabove and of the serious and

      permanent injuries sustained by the Plaintiff.

55.   As a direct, proximate and foreseeable result of the defective nature of the subject vehicle,

      the Plaintiff suffered permanent bodily injuries, including torso and organ damage as well

      as facial and dental injuries. The event caused pain and suffering, disability, disfigurement,

      mental anguish, loss of earning capacity, medical expenses. These losses are continuing.

                                             V.
                                        JURY DEMAND

      The Plaintiff demands a jury trial on all issues.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

      appear and answer herein, and that upon final trial, Plaintiff have judgment against

      Defendants, for those damages described above and in the full amounts allowed by law,

      specifically including, but not limited to:

               a. A judgment in excess of the jurisdictional limits of this Court;

               b. Pre-judgment interest;

               c. Post-judgment interest;

               d. Costs and expenses; and

               e. All such other relief, whether at law or in equity, to which Plaintiff may show
                  herself justly entitled.




                                                                                                 16
Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 17 of 22




                           Respectfully submitted,

                           KETTERMAN ROWLAND & WESTLUND
                           16500 San Pedro, Suite 302
                           San Antonio, Texas 78232
                           (210) 490-7402; Telephone
                           (210) 490-8372; Facsimile
                           brian@krwlawyers.com; Email
                           joshua@krwlawyers.com; Email

                           BY:    /s/ Brian C. Steward
                                  BRIAN C. STEWARD
                                  State Bar No. 19201100
                                  JOSHUA S. HATLEY
                                  State Bar No. 24083152
                                  ATTORNEYS FOR PLAINTIFF




                                                                 17
Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 18 of 22




                                                                 18
Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 19 of 22




                                                                 19
Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 20 of 22




                                                                 20
Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 21 of 22




                                                                 21
Case 5:19-cv-01005-OLG Document 1 Filed 08/16/19 Page 22 of 22



                                 ys for Plaintiffs




                                                                 22
